Bleckley, Chief Justice.
The defendant in error had a verdict for $200.00, in an action brought to recover damages for the conversion of four bales of cotton, the action being statutory complaint in the nature of trover. Amongst the grounds of a motion made by the plaintiffs in error for a new *499trial were, that the verdict was contrary to law, and without evidence to support it. The motion was overruled.
The bales in question were parcel of a lot of six bales, the value of which in Cincinnati, Ohio, was $317.45, or, clear of freight from the point of shipment, $301.55. The value of two bales of the lot at Eome, Georgia, which two bales are not embraced in the present action, was $95.20, as ascertained by actual sale. There is no evidence in the record to show what the four bales sued for were worth in Eome, the place of conversion, if there was a conversion. The jury could not rightfully infer the value of four bales at Eome from the value of six bales at Cincinnati, for the Cincinnati market was not the measure of value for a conversion at Eome where the wrong-doers were under no obligation to carry to or deliver at Cincinnati. Moreover, there was no evidence, that the six bales were of the same average quality, or of like size or weight, The two sold in Eome differed in weight, and, we may infer, in quality also, as they did not both sell at the same price. There is no explanation in the record why the plaintiff below did not offer evidence going directly to the value at Eome of the four bales sued for, or else to show that these would average with the two bales not sued for, so as to make the value of the latter form a basis for computing the value of the former.
Perhaps there was evidence enough to warrant the jury in finding that the four lost bales were traced to the hands of the plaintiffs in error, or their employés, but that branch of the case is not strong enough to induce us to overlook its weakness on the proof of value. If this cotton must be paid for at all when liability for it is so doubtful, there should be no lack of as full evidence as can reasonably be adduced of its value at the *500place of conversion. It is evident tbat if it was ever received at Rome, it was by mutual mistake of the parties to this action, and that the first mistake must have been committed by the plaintiff below in causing it to be carried there and improperly delivered to the adverse party. The court should have granted a new trial.
Judgment reversed.